Order                                                          Michigan Supreme Court
                                                                     Lansing, Michigan

  March 7, 2017                                                       Stephen J. Markman,
                                                                                 Chief Justice

                                                                       Robert P. Young, Jr.
                                                                            Brian K. Zahra
  152810(94)                                                        Bridget M. McCormack
                                                                          David F. Viviano
  MIDWEST MEMORIAL GROUP LLC,                                         Richard H. Bernstein
  ACACIA PARK CEMETERY, ALBION                                              Joan L. Larsen,
  MEMORY GARDENS, CADILLAC                                                            Justices
  MEMORIAL GARDENS EAST, CADILLAC
  MEMORIAL GARDENS WEST, CHAPEL
  GARDENS, EASTLAWN MEMORIAL
  GARDENS AND MAUSOLEUM, ELM LAWN
  CEMETERY, FLORAL VIEW MEMORIAL
  GARDENS, FOREST LAWN MEMORIAL
  GARDENS, GARDEN OF REST MEMORIAL
  PARK, GRACELAND MEMORIAL PARK AND
  MAUSOLEUM, GRANDLAWN CEMETERY
  AND MAUSOLEUM, HILLCREST MEMORIAL
  PARK, KENT MEMORIAL GARDENS,
  MIDLAND MEMORIAL GARDENS, MOUNT
  HOPE MEMORIAL GARDENS, NORTHLAND
  CHAPEL GARDENS, OAKLAND HILLS
  MEMORIAL GARDENS, OAKLAWN CHAPEL
  GARDENS, OAKVIEW CEMETERY,
  OAKWOOD MEMORIAL MAUSOLEUM,
  RESTLAWN MEMORIAL GARDENS,
  ROSELAND PARK CEMETERY, ROSELAWN
  MEMORIAL GARDENS, UNITED MEMORIAL
  GARDENS, WASHTENONG MEMORIAL
  PARK AND MAUSOLEUM, WOODLAWN
  CEMETERY, and WOODMERE CEMETERY,
            Plaintiffs-Appellees,
  v                                              SC: 152810
                                                 COA: 322338
                                                 Ingham CC: 10-000025-CR
  CITIGROUP GLOBAL MARKETS INC d/b/a
  SMITH BARNEY, CURRIE KENDALL, PETER
  JENSEN, CLAYTON SMART, KIMBERLY
  SINGER, MARK SINGER, MKS FAMILY LLC,
  INTERNATIONAL FUND SERVICES,
            Defendants,
  and
  PLANTE & MORAN PLLC,
             Defendant-Appellant.
  ___________________________________________/
                                                                                                               2


       On order of the Court, the motion for reconsideration of this Court’s October 5,
2016 order is considered, and it is DENIED, because it does not appear that the order was
entered erroneously.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         March 7, 2017
       p0227
                                                                             Clerk